Citation Nr: 1816791	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Teresa Meagher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In March 2017, the Veteran testified in a hearing conducted before the undersigned Veterans Law Judge and a transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for PTSD.  The medical evidence of record shows conflicting diagnoses.  The Veteran attended a VA examination in November 2012 in which the Veteran was diagnosed with Impulse Control Disorder which was not related to his active duty service.  Clinical notes from VA outpatient treatment clinic indicate that the Veteran was seeking treatment for PTSD.  The Veteran also sought treatment from a private physician who diagnosed the Veteran with PTSD.  However, an August 2012 written statement from the private physician did not clearly explain what stressors were relied upon in rendering the diagnosis.

Furthermore, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove references to the DSM-IV and replace them with references to the updated DSM, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The instant appeal was certified to the Board in May 2015.  Therefore, the new version of the Schedule for Rating Disabilities is applicable to the instant appeal.

It appears that the Veteran's private physician, VA physician, and the VA examiner all used the diagnostic criteria from DSM-IV to diagnose the Veteran.  Therefore, a remand is necessary to obtain a VA examination to confirm the Veteran's current diagnosis and whether his current disorders are related to his active duty service using the diagnostic criteria from DSM-5.

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of the Veteran's psychiatric disorders, to specifically include PTSD and Impulse Control Disorder.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Does the Veteran have a DSM-5 diagnosis of PTSD? The examiner should comment on the VA treatment records and private records noting such a diagnosis.

b) If yes, is it at least as likely as not (50 percent probability or greater) that the diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity?  The Veteran's DD 214 confirms service in Iraq, Kuwait and Qatar.

c) For any diagnosed non-PTSD psychiatric disorder, to include, but not limited to, depression, and anxiety disorder, is it at least as likely as not (i.e., probability of 50 percent or more) that the acquired psychiatric disability had its onset during, was caused by, or is otherwise related to, active service?

A complete rationale for all opinions must be provided.

2.  Next, the RO should readjudicate the Veteran's claim for service connection for an acquired psychiatric disability.  If the claim is not granted, the RO should issue a Statement of the Case and return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




